          Case 4:20-cv-40148-TSH Document 52 Filed 02/26/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

*************************************
Andrea Brooks,                        *
       Plaintiff                      *
                                      *
       v.                             *                Civil No. 4:20-cv-40148-DHH
                                      *
William Albert D'Errico, Jr., et al., *
       Defendants                     *
                                      *
*************************************


                 AMENDED CERTIFICATE OF SERVICE FOR ECF. #48

        I hereby certify that a copy of the motion for leave to submit reply brief to [44] Plaintiff’s
objection to [16] Defendants’ motion to dismiss was mailed on the 25th day of February 2021,
postage prepaid, to:

                       Andrea Brooks
                       96 Old County Road
                       Winchendon, Massachusetts 01475

        I further certify a copy of the motion for leave to submit reply brief to [44] Plaintiff’s
objection to [16] Defendants’ motion to dismiss was mailed on the 26th day of February 2021,
postage prepaid, to:

                       Gerald Thomas Delaney
                       4 Bridge Street
                       Bedford, MA 01730

                       Karen Delaney
                       4 Bridge Street
                       Bedford, MA 01730



                                                               /s/ Anthony J. Galdieri
                                                               Anthony J. Galdieri




                                                  1
